Citation Nr: 1419477	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-05 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a total disability rating claim based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1972 and had additional service in the Reserves, including a period of active duty for training from September 1979 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claims.

In May 2012, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In September 2012 and September 2013 decisions, the Board remanded these claims for further evidentiary development.  As will be discussed below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) most recently continued the previous denials in a November 2013 supplemental statement of the case (SSOC) and the case has been returned to the Board for further appellate proceedings.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Psychiatric disability, including depression was exhibited in the years prior to the veteran's service entry. 

2.  The credible and probative evidence of record shows that psychiatric disability did not undergo an increase in severity during service and is not related to service-connected disability.

3.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The presumption of soundness at service entry has been rebutted and pre-existing psychiatric disability was not aggravated therein; psychiatric disability is not proximately due to or the result of service-connected disability.  38 U.S.C.A. 1111, 1153 (West 2002); 38 C.F.R. §§ 3.306, 3.310 (2013).

2.  The criteria for a TDIU based upon service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the current claims, a letter dated in January 2009 notified the Veteran of the information and evidence needed to substantiate a claim of service connection.  A separate January 2009 notice letter notified the Veteran of the information and evidence needed to substantiate his TDIU claim.  In both letters, he was apprised of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The January 2009 letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, VA vocational and rehabilitation file, and VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations with respect to the pending claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).
II.  Service connection claim

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C.A. § 1111.  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  "[T]he Government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness . . ."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004)).

A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2013).

Here, the Veteran is seeking entitlement to service connection for an acquired psychiatric disorder.  It is undisputed that he is currently diagnosed with major depressive disorder.  See the VA examination report dated October 2013.

For reasons expressed immediately below, the Board finds that the evidence of record establishes that the Veteran had depression that pre-existed his military service.

The Veteran's service treatment records, including his May 1979 service enlistment examination, are absent any documentation of psychological complaints.  However, the Veteran has asserted that he suffered from childhood sexual and emotional trauma.  See, e.g., the VA treatment records dated January 2001 and August 2005.  In addition, he has repeatedly endorsed drug and alcohol abuse prior to his military enlistment.  See, e.g., the VA treatment records dated January 2001 and July 2009; see also the VA examination report dated October 2013.  Critically, the October 2013 VA examiner expressly determined that it is clear and unmistakable that the Veteran's acquired psychiatric disorder (specifically, depression) pre-existed his military service.  In so finding, the examiner noted the Veteran's report of substance abuse prior to his military enlistment.

Accordingly, the Board finds that the competent medical evidence of record clearly and unmistakably demonstrates that the Veteran's acquired psychiatric disorder pre-existed his active duty service and that he had this disability at the time of his entry into active duty.  

As indicated above, the Veteran served on active duty from June 1972 to August 1972 and had additional service in the Reserves, including a period of active duty for training from September 1979 to January 1980.  There is no evidence that the Veteran experienced psychological symptomatology during his military service.

VA treatment records dated in November 2000 noted that the Veteran had no previous addiction treatment experiences, with the exception of a detoxification hospitalization in 1995.  It was noted that he "has been suffering some dysthymia/depression which is likely substance induced."  See the VA treatment record dated November 2000.  The treatment provider further noted that the Veteran "shows signs of possible posttraumatic stress disorder (PTSD) and/or depression that go beyond his active addiction."  Id.  VA treatment records dated March 2001 documented the Veteran's on-going problems with substance abuse including combine drug dependence, cocaine dependence, and alcohol dependence.  At that time, the Veteran indicated that he had his first drink at age 18 and has been using marijuana since age 19.  He also reported that he began using crack cocaine at age 36 and has been regularly smoking $150-$250 per day.  A diagnosis of adjustment disorder with depressed mood was noted.  See the VA treatment records dated March 2001.  Diagnoses of depression, not otherwise specified (NOS), cocaine dependence, and "possible PTSD secondary to history of childhood abuse" were noted in VA treatment records dated August 2005.  Continuing diagnoses of adjustment disorder, depression, NOS, and polysubstance abuse were documented in September 2008.  An August 2009 VA treatment record noted that the Veteran had been hospitalized eight times including three times for substance abuse treatment and three times for alcohol abuse treatment.  Additionally, the Veteran reported a history of multiple arrests and one conviction.  See the VA treatment record dated August 2009.

Notably, an October 2011 VA treatment record documented the treatment provider's observation that the Veteran's pain "is a significant trigger for this patient's depression."  Additionally, in a June 2012 letter, Dr. M.B.D. indicated that "it is at least as likely as not that [the Veteran's] substance abuse problems and depressive symptoms have some relation to his physical limitations, which have provided continual physical limitations, since his discharge from active duty in the U.S. Navy."

Pursuant to the September 2013 Board remand, the Veteran was afforded a VA examination with medical opinion to address his psychiatric disorder claim.  With respect to the crucial question of aggravation, the October 2013 VA examiner reviewed the entire record and expressly discussed the Veteran's service and post-service treatment records.  In conclusion, the VA examiner determined that the Veteran's depression, "which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  In rendering this conclusion, the examiner stated that the Veteran "has an extensive history of in-patient hospitalizations and outpatient treatment for substance abuse and psychiatric problems."  The examiner further explained that the Veteran's "substance use since his mid-teens does appear to have interfered significantly with employment and relationships; however, this use is not due to the injury he incurred in service, nor can it be attributed as a way to cope with any depression he may have experienced after he was injured as it began prior to his injury."  The examiner additionally concluded that the claimed condition was less likely than not proximately due to or the result of his service-connected disabilities.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 295.

However, a medical opinion based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Leshore v. Brown, 8 Vet. App. 409 (1995).

As indicated above, in his June 2012 letter, Dr. M.B.D. provided a positive medical nexus opinion linking the Veteran's currently diagnosed substance abuse disorder and depressive symptoms with his service-connected disabilities.  Significantly, this medical opinion is of little probative value as Dr. M.B.D. did not provide any explanation to support his conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

Crucially, the competent medical evidence of record shows that the diagnosed psychiatric disorder was not aggravated beyond its natural progression by the Veteran's military service; nor was it proximately caused by his service-connected disabilities.  Specifically, the Board finds the October 2013 VA medical opinion particularly probative as to the question of aggravation, as it appears to have been based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Crucially, the October 2013 VA examiner's rationale was substantial, thorough, and based on the overall record.

The Board has considered the contentions of the Veteran and his representative that the currently diagnosed psychiatric disorder was aggravated by his military service as well as the Veteran's testimony that his depression is due to his service-connected disabilities.  See, e.g., the Board hearing transcript dated May 2012.  To this end, the Board notes that, as a lay person, the Veteran is competent to testify to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide medical conclusions.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran or his representative are now claiming that his depression was aggravated by the Veteran's military service or is due to his service-connected disabilities, laypersons without medical training, such as the Veteran and his representative, are not competent to comment on such complex medical matters.  See 38 C.F.R. § 3.159(a) (1) (2013).  The Board further observes that the Veteran's contentions are contradicted by the findings of the October 2013 VA examiner who specifically considered the Veteran's lay statements in rendering his negative opinion.

In short, the Board finds that the competent evidence, in the form of the service medical records, post-service medical records, and medical opinion evidence, clearly and unmistakably demonstrates that aggravation did not take place.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2013); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (the mere occurrence of symptoms, in the absence of a demonstrated increase in the underlying severity, does not constitute aggravation of the disability).

For these reasons, the Board finds that the evidence clearly and unmistakably shows that the Veteran's psychiatric disorder pre-existed service and clearly and unmistakably was not aggravated during active duty.  Moreover, the evidence of record does not support a finding that the Veteran's diagnosed psychiatric disorder is secondary to his service-connected disabilities.  Accordingly, entitlement to service connection for an acquired psychiatric disorder is not warranted.

III.  TDIU claim

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2013).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.

As was discussed in the law and regulations section above, TDIU may be awarded on a schedular or extraschedular basis.

Here, the Veteran has raised the issue of entitlement to a TDIU based on the disabling effects of his service-connected disabilities.  He is currently service-connected for status-post fracture of the left fifth finger, boutonniere deformity with osteoarthritis, at 20 percent disabling; right fifth metatarsal Tailor's bunion at 10 percent disabling; and left fifth metatarsal Tailor's bunion at 10 percent disabling.  His combined disability rating is 40 percent.

Accordingly, the Veteran fails to meet the schedular criteria for entitlement to TDIU.  See 38 C.F.R. § 4.16(a) (if there is only one such disability, this disability shall be ratable at 60 percent or more).  The claim must therefore be considered on an extraschedular basis.

In accordance with 38 C.F.R. § 4.16(b), the Board has considered whether the Veteran's claim for TDIU should be referred to the Director of the Compensation and Pension Service for extraschedular consideration.

The Court has stated that in order for a veteran to prevail on a claim for a TDIU under 38 C.F.R. § 4.16(b), the record must reflect some factor that takes his case outside of the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether a veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  

Thus, the question currently before the Board is limited to whether the evidence reflects that the Veteran's service-connected disability precludes the Veteran from working and the case should be submitted to the Director of Compensation and Pension for extra-schedular consideration of TDIU.

The record indicates that he has had numerous periods of short-term employment.  See the vocation and rehabilitation counseling record dated November 2004 and the counseling narrative dated July 2009; see also the Veteran's resume.  Crucially, the evidence of record does not show that the Veteran's service-connected disabilities are so exceptional or unusual that they cause him to be unemployable.  Although the Veteran has not maintained employment for more than several months during the period under consideration, there was no indication that his unemployment was due to any special factors surrounding his service-connected disabilities.  Rather, the evidence demonstrates that the Veteran's employment difficulties are due to his nonservice-connected psychiatric disabilities to include chronic drug and alcohol abuse.

In this matter, the evidence of record does not reflect that the Veteran's service-connected disability has impacted his employability beyond what is contemplated by the schedular ratings assigned.

A review of the record reflects a history of enrollment in vocational rehabilitation programs by the Veteran.  However, he has repeatedly dropped out these programs a result of psychiatric and substance abuse problems.  See the July 2003 vocational rehabilitation record noting that there was no evidence that the Veteran contacted employers or pursued his intended nursing program & the vocational rehabilitation counseling note dated December 2009 documenting the Veteran's substance abuse relapse.

A February 2005 functional capacity evaluation noted the Veteran's report that he has had difficulty maintaining consistent job positions over the years due to increased pain in his left hand.  However, the evaluator determined that the Veteran "demonstrated the ability to perform at a low level medium physical demand level handling objects between 25-35 pounds."  The evaluator further noted that the Veteran's desired position of radiology technician requires only a light physical demand level, for which the Veteran is qualified without the need for modifications.

In a February 2007 letter, the Veteran's VAMC laundry supervisor recommended the Veteran for additional employment.  It was later noted that he was terminated from the position due to poor attendance and work productivity.  See the work activity questionnaire dated from April 2007 to September 2007.

A January 2009 VA examination report documented the Veteran's report that he was unable to continue his job as a budget analyst as he could not use a keyboard due to his service-connected left fifth finger disability.  He additionally stated that he had not worked since September 2008 because he was unable to operate a fork lift with one hand and unable to do any lifting with his left hand.  He asserted that no other jobs were available.

A July 2009 vocational rehabilitation counseling narrative noted that the Veteran "has not overcome impairment to employability."  The Veteran reported that "his past employers have undervalued him and not paid him what he is worth."  It was further noted that he worked predominantly as a laborer over the past ten years and "[d]ue to his physical condition and advanced age, it would appear that his ability to perform in his previous line of work has greatly diminished."  Additionally, the Veteran "lacks the education to secure employment of a less physical nature."

A July 2009 VA mental health consultation noted that the Veteran "has had trouble maintaining jobs and in the last couple years, he must have had ten jobs and lost all of them because of physical and mental problems."  An August 2009 vocational rehabilitation note indicated that the Veteran quit a job as a truck driver helper because he found it too physically taxing.  An August 2009 VA treatment record noted the Veteran's recent history of eight hospitalizations including six for substance abuse and mental health treatment; his history of multiple arrests and one conviction was also noted.

A September 2010 letter from the Veteran's vocational rehabilitation counselor noted that the Veteran reported maintaining abstinence since December 2009.  However, although "he was admitted, and eventually discharged from an in-patient substance abuse program, he has not successfully maintained participation in an aftercare program."

The record shows that the Veteran had surgery on his service-connected bilateral Tailor's bunions in July 2010, for which he received temporary total evaluations.  Notably, in a letter dated November 2010, the Veteran's treating podiatrist indicated that the Veteran is now "able to return to work without restrictions."

The Veteran was afforded a VA examination in October 2010 as to his service-connected Tailor's bunions of the right and left fifth metatarsals.  He reported that his most significant symptoms are pain, fatigability, and lack of endurance while standing, walking, and at rest.  The Veteran reported that he is able to stand for fifteen to thirty minutes, but is unable to walk more than a few yards.  However, the examiner noted that the Veteran does not rely on any assistive aids or devices for ambulation.  The Veteran additionally reported that he had to quit his job in May 2009 "due to the pain in his feet."  The examiner noted that the service-connected bilateral fifth metatarsal Tailor's bunion, status-post bunionectomies with screw fixation had only mild to moderate effects on the majority of the Veteran's daily activities.  Notably, however, the impact on exercise was severe and the Veteran is prevented from playing sports due to these disabilities.

An October 2010 VA treatment record noted that the Veteran spent 45 days in jail from July 2013 to August 2013.

In a letter dated October 2012, a representative of the Wounded Warrior Program indicated that the Veteran "has had multiple surgeries on his leg and has been unable to work."  Similarly, in a November 2012 letter, a representative of St. John's Episcopal Church stated that the Veteran is unable to work.  Critically, these statements concerning the Veteran's employability were rendered by lay persons and were rendered without any rationale to support the stated conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Buchanan, supra.
With respect to the left fifth finger disability, the Veteran reported that he suffers from pain, loss of motion, and weakness due to his service-connected left fifth finger disability.  See the December 2012 VA examination report.  The examiner documented the Veteran's report of flare-ups of pain.  Loss of motion was documented, specifically a gap between the fingertip of the left little finger and the proximal transverse crease of the palm of less than one inch.  The examiner reported functional loss/impairment with respect to the left fifth finger with less movement than normal documented.  He also noted pain on movement and deformity as to the left fifth finger.  The examiner specifically indicated that there was no evidence of ankylosis.  The examiner noted that the Veteran is right hand dominant.  The examiner opined that the Veteran "likely would have difficulty with typing or other occupations requiring the use of the little finger, but would be able to work otherwise."

As described above, the October 2013 VA mental health examiner noted the Veteran's "extensive history of in-patient hospitalizations and outpatient treatment for substance abuse and psychiatric problems."  He further indicated that the Veteran's substance use appears to "have interfered significantly" with employment.

The Board has reviewed the evidence and recognizes that the Veteran has reported certain physical symptoms such as pain, weakness, fatigability, and lack of endurance due to his service-connected disabilities.  However, such symptoms are considered by the current disability ratings.  See Van Hoose, supra.  Critically, the severity of the Veteran's service-connected symptomatology was specifically contemplated by assigned evaluations.  See 38 C.F.R. §§ 4.40, 4.45.  The Board recognizes that the Veteran has filed many statements and testified that he believes that his service-connected disabilities render him unable to gain or maintain substantial employment.  However, the evidence of records does not support a conclusion that his service-connected disabilities alone made him unemployable for the period under consideration.  Thus, there is no basis to refer the Veteran's case for consideration of an extraschedular evaluation.

Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun, 22 Vet. App. at 115-16.  As the Veteran does not satisfy the criteria for a TDIU rating under 4.16(a) and his service-connected disabilities are not such as to warrant consideration of an extraschedular rating under 38 C.F.R. § 4.16(b), the Board concludes that the Veteran's claim for TDIU does not warrant referral for extraschedular consideration.  The Veteran's claim of entitlement to TDIU is accordingly denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


